Exhibit 10.4


SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (each, a
“Subscriber” and collectively, the “Subscribers”) in connection with its
investment in Paulson Capital Corp., an Oregon corporation (the “Company”). The
Company is conducting a private placement (the “Offering”) of up to $600,000 of
shares (the “Shares” or the “Securities”) of the Company’s common stock, no par
value per share (the “Common Stock”) at a purchase price of $0.50 per Share (the
“Purchase Price”).

 

IMPORTANT INVESTOR NOTICES

 

NO OFFERING LITERATURE OR ADVERTISEMENT IN ANY FORM MAY BE RELIED UPON IN THE
OFFERING OF THESE SECURITIES EXCEPT FOR THIS AGREEMENT AND ANY SUPPLEMENTS
HERETO, AND NO PERSON HAS BEEN AUTHORIZED TO MAKE ANY REPRESENTATIONS EXCEPT
THOSE CONTAINED HEREIN.

 

THIS AGREEMENT IS CONFIDENTIAL AND THE CONTENTS HEREOF MAY NOT BE REPRODUCED,
DISTRIBUTED OR DIVULGED BY OR TO ANY PERSONS OTHER THAN THE RECIPIENT OR ITS
REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY. EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT ACKNOWLEDGES
AND AGREES TO THE FOREGOING RESTRICTIONS.

 

THIS AGREEMENT DOES NOT PURPORT TO BE ALL-INCLUSIVE OR TO CONTAIN ALL OF THE
INFORMATION THAT YOU MAY DESIRE IN EVALUATING THE COMPANY, OR AN INVESTMENT IN
THE OFFERING. THIS AGREEMENT DOES NOT CONTAIN ALL OF THE INFORMATION THAT WOULD
NORMALLY APPEAR IN A PROSPECTUS FOR AN OFFERING REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). YOU MUST CONDUCT AND RELY ON
YOUR OWN EVALUATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE
MERITS AND RISKS INVOLVED, IN DECIDING WHETHER TO INVEST IN THE OFFERING.

 

THIS AGREEMENT CONTAINS A SUMMARY OF CERTAIN PROVISIONS OF VARIOUS DOCUMENTS
RELATING TO THE OPERATIONS OF THE COMPANY. THESE SUMMARIES DO NOT PURPORT TO BE
COMPLETE AND ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE TEXTS OF THE
ORIGINAL DOCUMENTS.

 

THIS AGREEMENT DOES NOT CONSTITUTE AN OFFER OR SOLICITATION OF AN OFFER TO ANY
PERSON OR IN ANY JURISDICTION WHERE SUCH OFFER OR SOLICITATION IS UNLAWFUL OR
NOT AUTHORIZED. EACH PERSON WHO ACCEPTS DELIVERY OF THIS AGREEMENT AGREES TO
RETURN IT AND ALL RELATED DOCUMENTS IF SUCH PERSON DOES NOT PURCHASE ANY OF THE
SECURITIES DESCRIBED HEREIN.

 

NEITHER THE DELIVERY OF THIS AGREEMENT AT ANY TIME NOR ANY SALE OF SECURITIES
HEREUNDER SHALL IMPLY THAT INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY
TIME SUBSEQUENT TO ITS DATE. THE COMPANY WILL EXTEND TO EACH PROSPECTIVE
INVESTOR (AND TO ITS REPRESENTATIVE, ACCOUNTANT OR LEGAL COUNSEL, IF ANY) THE
OPPORTUNITY, PRIOR TO ITS PURCHASE OF SECURITIES, TO ASK QUESTIONS OF AND
RECEIVE ANSWERS FROM THE COMPANY CONCERNING THE OFFERING AND TO OBTAIN
ADDITIONAL INFORMATION, TO THE EXTENT THE COMPANY POSSESSES THE SAME OR CAN
ACQUIRE IT WITHOUT UNREASONABLE EFFORT OR EXPENSE, IN ORDER TO VERIFY THE
ACCURACY OF THE INFORMATION SET FORTH HEREIN. ALL SUCH ADDITIONAL INFORMATION
SHALL ONLY BE PROVIDED IN WRITING AND IDENTIFIED AS SUCH BY THE COMPANY THROUGH
ITS DULY AUTHORIZED OFFICERS AND/OR DIRECTORS ALONE; NO ORAL INFORMATION OR
INFORMATION PROVIDED BY ANY BROKER OR THIRD PARTY MAY BE RELIED UPON.

 

NO REPRESENTATIONS, WARRANTIES OR ASSURANCES OF ANY KIND ARE MADE OR SHOULD BE
INFERRED WITH RESPECT TO THE ECONOMIC RETURN, IF ANY, THAT MAY ACCRUE TO AN
INVESTOR IN THE COMPANY.

  

 
 

--------------------------------------------------------------------------------

 
 

 

THIS AGREEMENT CONTAINS FORWARD-LOOKING STATEMENTS REGARDING THE COMPANY’S
PERFORMANCE, STRATEGY, PLANS, OBJECTIVES, EXPECTATIONS, BELIEFS AND INTENTIONS.
THE OUTCOME OF THE EVENTS DESCRIBED IN THESE FORWARD-LOOKING STATEMENTS IS
SUBJECT TO SUBSTANTIAL RISKS, AND ACTUAL RESULTS COULD DIFFER MATERIALLY. THE
SECTIONS ENTITLED “EXECUTIVE SUMMARY,” “RISK FACTORS,” AND “DESCRIPTION OF
BUSINESS,” IN ANY SECURITIES AND EXCHANGE COMMISSION (“SEC”) FILING OR REPORT,
AS WELL AS THIS AGREEMENT GENERALLY, CONTAINS DISCUSSIONS OF SOME OF THE FACTORS
THAT COULD CONTRIBUTE TO THESE DIFFERENCES.

 

THE OFFERING PRICE OF THE SECURITIES HAS BEEN DETERMINED ARBITRARILY. THE PRICE
OF THE SECURITIES DOES NOT NECESSARILY BEAR ANY RELATIONSHIP TO THE ASSETS,
EARNINGS OR BOOK VALUE OF THE COMPANY, OR TO POTENTIAL ASSETS, EARNINGS, OR BOOK
VALUE OF THE COMPANY. THERE IS NO ACTIVE TRADING MARKET IN THE COMPANY’S COMMON
STOCK AND THERE CAN BE NO ASSURANCE THAT AN ACTIVE TRADING MARKET IN ANY OF THE
COMPANY’S SECURITIES WILL DEVELOP OR BE MAINTAINED. A LIMITED NUMBER OF SHARES
OF COMMON STOCK MAY BE ELIGIBLE FOR TRADING PRIOR TO REGISTRATION OF THE
SECURITIES SOLD IN THE OFFERING, AND SUCH REGISTRATION MAY BE DELAYED IN CERTAIN
CIRCUMSTANCES. THE PRICE OF SHARES TRADED ON ANY EXCHANGE MAY BE IMPACTED BY A
LACK OF LIQUIDITY OR AVAILABILITY OF SHARES FOR PUBLIC SALE AND ALSO WILL NOT
NECESSARILY BEAR ANY RELATIONSHIP TO THE ASSETS, EARNINGS, BOOK VALUE OR
POTENTIAL PROSPECTS OF THE COMPANY OR APPLICABLE QUOTED OR TRADING PRICES THAT
MAY EXIST FOLLOWING REGISTRATION OR THE LAPSE OF RESTRICTIONS ON THE SECURITIES
SOLD PURSUANT TO THE OFFERING OR OTHER RESTRICTIONS. SUCH PRICES SHOULD NOT BE
CONSIDERED ACCURATE INDICATORS OF FUTURE QUOTED OR TRADING PRICES THAT MAY
SUBSEQUENTLY EXIST FOLLOWING THE OFFERING.

 

THE COMPANY RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO REJECT ANY
SUBSCRIPTION IN WHOLE OR IN PART FOR ANY REASON OR FOR NO REASON. THE COMPANY IS
NOT OBLIGATED TO NOTIFY RECIPIENTS OF THIS AGREEMENT WHETHER ALL OF THE
SECURITIES OFFERED HEREBY HAVE BEEN SOLD.

 

SUBSCRIBERS MAY BE DEEMED TO BE IN POSSESSION OF MATERIAL NON-PUBLIC INFORMATION
WITHIN THE MEANING OF THE UNITED STATES SECURITIES LAWS AND REGULATIONS
REGARDING A PUBLIC COMPANY. THIS AGREEMENT CONTAINS CONFIDENTIAL INFORMATION
CONCERNING THE COMPANY, AND HAS BEEN PREPARED SOLELY FOR USE IN CONNECTION WITH
THE OFFERING DESCRIBED HEREIN. ANY USE OF THIS INFORMATION FOR ANY PURPOSE OTHER
THAN IN CONNECTION WITH THE CONSIDERATION OF AN INVESTMENT IN THE SECURITIES OF
THE COMPANY THROUGH THE OFFERING DESCRIBED HEREIN MAY SUBJECT THE USER TO CIVIL
AND/OR CRIMINAL LIABILITY. THE RECIPIENT, BY ACCEPTING THIS AGREEMENT, AGREES:
(I) NOT TO DISTRIBUTE OR REPRODUCE THIS AGREEMENT, IN WHOLE OR IN PART, AT ANY
TIME, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY; (II) TO KEEP
CONFIDENTIAL THE EXISTENCE OF THIS DOCUMENT AND THE INFORMATION CONTAINED HEREIN
OR MADE AVAILABLE IN CONNECTION WITH ANY FURTHER INVESTIGATION OF THE COMPANY;
AND (III) REFRAIN FROM TRADING IN THE PUBLICLY-TRADED SECURITIES OF THE COMPANY
OR ANY OTHER RELEVANT COMPANY FOR SO LONG AS SUCH RECIPIENT IS IN POSSESSION OF
THE MATERIAL NON-PUBLIC INFORMATION CONTAINED HEREIN. SUBSCRIBERS ARE ADVISED
THAT THEY SHOULD SEEK THEIR OWN LEGAL COUNSEL PRIOR TO EFFECTUATING ANY
TRANSACTIONS IN THE PUBLICLY TRADED COMPANY’S SECURITIES.

 

FOR RESIDENTS OF ALL STATES

 

THIS OFFERING IS BEING MADE SOLELY TO “ACCREDITED INVESTORS,” AS SUCH TERM IS
DEFINED IN RULE 501 OF REGULATION D UNDER THE SECURITIES ACT. THE SECURITIES
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE SECURITIES LAWS OF ANY
STATE AND WILL BE OFFERED AND SOLD IN RELIANCE UPON THE EXEMPTION FROM
REGISTRATION AFFORDED BY SECTION 4(A)(2) THEREUNDER AND REGULATION D (RULE 506)
OF THE SECURITIES ACT AND CORRESPONDING PROVISIONS OF STATE SECURITIES LAWS.

  

 
2

--------------------------------------------------------------------------------

 

 

THE SECURITIES OFFERED HEREBY ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC,
ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY
OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING
OR THE ACCURACY OR ADEQUACY OF THIS AGREEMENT. ANY REPRESENTATION TO THE
CONTRARY IS UNLAWFUL.

 

PROSPECTIVE INVESTORS SHOULD NOT CONSTRUE THE CONTENTS OF THIS AGREEMENT AS
INVESTMENT, LEGAL, BUSINESS, OR TAX ADVICE. EACH INVESTOR SHOULD CONTACT HIS,
HER OR ITS OWN ADVISORS REGARDING THE APPROPRIATENESS OF THIS INVESTMENT AND THE
TAX CONSEQUENCES THEREOF, WHICH MAY DIFFER DEPENDING ON AN INVESTOR’S PARTICULAR
FINANCIAL SITUATION. IN NO EVENT SHOULD THIS AGREEMENT BE DEEMED OR CONSIDERED
TO BE TAX ADVICE PROVIDED BY THE COMPANY.

 

FOR FLORIDA RESIDENTS ONLY

 

THE SECURITIES REFERRED TO HEREIN WILL BE SOLD TO, AND ACQUIRED BY, THE HOLDER
IN A TRANSACTION EXEMPT UNDER § 517.061 OF THE FLORIDA SECURITIES ACT. THE
SECURITIES HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA. IN
ADDITION, ALL FLORIDA RESIDENTS SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE
WITHIN THREE (3) DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH
PURCHASER TO THE COMPANY, AN AGENT OF THE COMPANY, OR AN ESCROW AGENT OR WITHIN
THREE DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH
PURCHASER, WHICHEVER OCCURS LATER

 

 

 

 

 

1.             SUBSCRIPTION AND PURCHASE PRICE

 

(a)        Subscription. Subject to the conditions set forth in Section 2
hereof, the Subscriber hereby subscribes for and agrees to purchase the number
of Shares indicated on page 14 hereof on the terms and conditions described
herein.

 

(b)          Purchase of Shares. The Subscriber understands and acknowledges
that the purchase price to be remitted to the Company in exchange for the Shares
shall be set at $0.50 per Share, for an aggregate purchase price as set forth on
page 14 hereof (the “Aggregate Purchase Price”). The Subscriber’s delivery of
this Agreement to the Company shall be accompanied by payment for the Shares
subscribed for hereunder, payable in United States Dollars, by wire transfer of
immediately available funds delivered to Sichenzia Ross Friedman Ference LLP, as
escrow agent (the “Escrow Agent”) pursuant to the terms of the escrow agreement,
in the form attached hereto as Exhibit A (the “Escrow Agreement”) in accordance
with the wire instructions set forth in the Escrow Agreement. The Subscriber
understands and agrees that, subject to Section 2 and applicable laws, by
executing this Agreement, it is entering into a binding agreement.

 

 

 
3

--------------------------------------------------------------------------------

 

  

2.             Acceptance, Offering Term and Closing Procedures

 

(a)        Acceptance or Rejection. Subject to full, faithful and punctual
performance and discharge by the Company of all of its duties, obligations and
responsibilities as set forth in this Agreement, the Escrow Agreement and any
other agreement entered into between the Subscriber and the Company relating to
this subscription (collectively, the "Transaction Documents"), the Subscriber
shall be legally bound to purchase the Shares pursuant to the terms and
conditions set forth in this Agreement. For the avoidance of doubt, upon the
occurrence of the failure by the Company to fully, faithfully and punctually
perform and discharge any of its duties, obligations and responsibilities as set
forth in any of the Transaction Documents, which shall have been performed or
otherwise discharged prior to the Closing (as defined below), the Subscriber
may, on or prior to the Closing, at its sole and absolute discretion, elect not
to purchase the Shares and provide instructions to the Company to receive the
full and immediate refund of the Aggregate Purchase Price. The Subscriber
understands and agrees that the Company reserves the right to reject this
subscription for Shares in whole or part in any order at any time prior to the
Closing for any reason, notwithstanding the Subscriber’s prior receipt of notice
of acceptance of the Subscriber’s subscription. In the event the Closing does
not take place because of (i) the rejection of subscription for Shares by the
Company; or (ii) the election not to purchase the Shares by the Subscriber; or
(iii) failure to effectuate the Initial Closing (as defined below) on or prior
to January 31, 2014 (unless extended in the discretion of the Board of
Directors) for any reason or no reason, this Agreement and any other Transaction
Documents shall thereafter be terminated and have no force or effect, and the
parties shall take all steps, including the execution of instructions to the
Company, to ensure that the Aggregate Purchase Price shall promptly be returned
or caused to be returned to the Subscriber without interest thereon or deduction
therefrom.

 

(b)         Closing. The closing of the purchase and sale of the Shares
hereunder (the “Closing”) shall take place at such time and place as determined
by the Company and may take place in one of more closings. Closings shall take
place on a Business Day promptly following the satisfaction of the conditions
set forth in Section 7 below, as determined by the Company (the “Closing Date”).
“Business Day” shall mean from the hours of 9:00 a.m. (Eastern Time) through
5:00 p.m. (Eastern Time) of a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required to be
closed. The Shares purchased by the Subscriber will be delivered by the Company
promptly following the Final Closing Date (as defined in Section 5(h) below) of
the Offering.

 

(c)          Following Acceptance or Rejection. The Subscriber acknowledges and
agrees that this Agreement and any other documents delivered in connection
herewith will be held by the Company. In the event that this Agreement is not
accepted by the Company for whatever reason, which the Company expressly
reserves the right to do, this Agreement, the Aggregate Purchase Price received
(without interest thereon) and any other documents delivered in connection
herewith will be returned to the Subscriber at the address of the Subscriber as
set forth in this Agreement. If this Agreement is accepted by the Company, the
Company is entitled to treat the Aggregate Purchase Price received as an
interest free loan to the Company until such time as the Subscription is
accepted.

 

(d)           Intentionally Omitted.

 

(e)         Extraordinary Events Regarding Common Stock. In the event that the
Company shall (a) issue additional shares of Common Stock as a dividend or other
distribution on outstanding Common Stock, (b) subdivide its outstanding shares
of Common Stock, or (c) combine its outstanding shares of the Common Stock into
a smaller number of shares of Common Stock, then, in each such event, the
Purchase Price shall, simultaneously with the happening of such event, be
adjusted by multiplying the then Purchase Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such event and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such event, and the product so
obtained shall thereafter be the Purchase Price then in effect. The Purchase
Price, as so adjusted, shall be readjusted in the same manner upon the happening
of any successive event or events described herein. The number of Shares that
the Subscriber shall thereafter be entitled to receive shall be adjusted to a
number determined by multiplying the number of shares of Common Stock that would
otherwise (but for the provisions of this Section) be issuable on such
conversion by a fraction of which (a) the numerator is the Purchase Price that
would otherwise (but for the provisions of this Section) be in effect, and (b)
the denominator is the Purchase Price then in effect.

 

(f)         Certificate as to Adjustments. In each case of any adjustment or
readjustment in the Shares issuable hereunder, the Company, at its expense, will
promptly cause its Chief Financial Officer or other appropriate designee to
compute such adjustment or readjustment in accordance with the terms hereof and
prepare a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based. The
Company will forthwith mail a copy of each such certificate to the Subscriber.

  

 
4

--------------------------------------------------------------------------------

 

 

3.             THE SUBSCRIBER’s Representations, Warranties AND cOVENANTS

 

Each Subscriber, severally and not jointly, hereby acknowledges, agrees with and
represents, warrants and covenants to the Company, as follows:

 

(a)          The Subscriber has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the Subscriber, except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).

 

(b)          The Subscriber acknowledges its understanding that the Offering and
sale of the Securities is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) of the Securities Act and the
provisions of Regulation D promulgated thereunder (“Regulation D”). In
furtherance thereof, the Subscriber represents and warrants to the Company and
its affiliates as follows:

 

(i)          The Subscriber realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Subscriber’s
representations contained herein, the Subscriber is merely acquiring the
Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise. The Subscriber does not have any
such intention.

 

(ii)          The Subscriber realizes that the basis for exemption would not be
available if the Offering is part of a plan or scheme to evade registration
provisions of the Securities Act or any applicable state or federal securities
laws.

 

(iii)         The Subscriber is acquiring the Securities solely for the
Subscriber’s own beneficial account, for investment purposes, and not with a
view towards, or resale in connection with, any distribution of the Securities.

 

(iv)         The Subscriber has the financial ability to bear the economic risk
of the Subscriber’s investment, has adequate means for providing for its current
needs and contingencies, and has no need for liquidity with respect to an
investment in the Company.

 

(v)          The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. If other than an individual, the Subscriber also represents it has
not been organized solely for the purpose of acquiring the Securities.

 

(vi)         The Subscriber (together with its Advisors, if any) has received
all documents requested by the Subscriber, if any, has carefully reviewed them
and understands the information contained therein, prior to the execution of
this Agreement.

 

(c)          The Subscriber is not relying on the Company or any of its
employees, agents, sub-agents or advisors with respect to the legal, tax,
economic and related considerations involved in this investment. The Subscriber
has relied on the advice of, or has consulted with, only its Advisors. Each
Advisor, if any, has disclosed to the Subscriber in writing (a copy of which is
annexed to this Agreement) the specific details of any and all past, present or
future relationships, actual or contemplated, between the Advisor and the
Company or any affiliate or sub-agent thereof.

 

(d)          The Subscriber has carefully considered the potential risks
relating to the Company and a purchase of the Securities, and fully understands
that the Securities are a speculative investment that involves a high degree of
risk of loss of the Subscriber’s entire investment. Among other things, the
Subscriber has carefully considered each of the risks described under the
heading “Risk Factors” in the Company’s SEC Filings (as defined below) and any
additional disclosures in the nature of Risk Factors described herein.

 

(e)          The Subscriber will not sell or otherwise transfer any Securities
without registration under the Securities Act or an exemption therefrom, and
fully understands and agrees that the Subscriber must bear the economic risk of
its purchase because, among other reasons, the Securities have not been
registered under the Securities Act or under the securities laws of any state
and, therefore, cannot be resold, pledged, assigned or otherwise disposed of
unless they are subsequently registered under the Securities Act and under the
applicable securities laws of such states, or an exemption from such
registration is available. In particular, the Subscriber is aware that the
Securities are “restricted securities,” as such term is defined in Rule 144
promulgated under the Securities Act (“Rule 144”), and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The
Subscriber also understands that the Company is under no obligation to register
the Securities on behalf of the Subscriber or to assist the Subscriber in
complying with any exemption from registration under the Securities Act or
applicable state securities laws. The Subscriber understands that any sales or
transfers of the Securities are further restricted by state securities laws and
the provisions of this Agreement.

  

 
5

--------------------------------------------------------------------------------

 

  

(f)          No oral or written representations or warranties have been made, or
information furnished, to the Subscriber or its Advisors, if any, by the Company
or any of its officers, employees, agents, sub-agents, affiliates, advisors or
subsidiaries in connection with the Offering, other than any representations of
the Company contained herein, and in subscribing for the Securities the
Subscriber is not relying upon any representations other than those contained
herein.

 

(g)         The Subscriber’s overall commitment to investments that are not
readily marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.

 

(h)         The Subscriber understands and agrees that the certificates for the
Securities shall bear substantially the following legend until (i) such
Securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel for the Company, such Securities may
be sold without registration under the Securities Act, as well as any applicable
“blue sky” or state securities laws:

 

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS, AND NEITHER SUCH SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN
EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF
COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.”

 

 

(i)          Neither the SEC nor any state securities commission has approved
the Securities or passed upon or endorsed the merits of the Offering. There is
no government or other insurance covering any of the Securities.

 

(j)          The Subscriber and its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the full satisfaction of the Subscriber and
its Advisors, if any.

 

(k)         (i)     In making the decision to invest in the Securities the
Subscriber has relied solely upon the information provided by the Company in the
Transaction Documents. To the extent necessary, the Subscriber has retained, at
its own expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Securities hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Securities other than the
Transaction Documents.

(ii)     The Subscriber represents and warrants that: (i) the Subscriber was
contacted regarding the sale of the Securities by the Company (or an authorized
agent or representative thereof) with whom the Subscriber had a prior
substantial pre-existing relationship and (ii) no Securities were offered or
sold to it by means of any form of general solicitation or general advertising,
and in connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or (C) observe any website or filing of the
Company with the SEC in which any offering of securities by the Company was
described and as a result learned of any offering of securities by the Company.

  

 
6

--------------------------------------------------------------------------------

 

  

(l)           The Subscriber has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transactions contemplated hereby.

 

(m)         The Subscriber is not relying on the Company or any of its
employees, agents, or advisors with respect to the legal, tax, economic and
related considerations of an investment in the Securities, and the Subscriber
has relied on the advice of, or has consulted with, only its own Advisors.

 

(n)          The Subscriber acknowledges that any estimates or forward-looking
statements or projections furnished by the Company to the Subscriber were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.

 

(o)          No oral or written representations have been made, or oral or
written information furnished, to the Subscriber or its Advisors, if any, in
connection with the Offering that are in any way inconsistent with the
information contained herein.

 

(p)          (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.

 

(q)          This Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.

 

(r)           The Subscriber is an “Accredited Investor” as defined in Rule
501(a) under the Securities Act. In general, an “Accredited Investor” is deemed
to be an institution with assets in excess of $5,000,000 or individuals with a
net worth in excess of $1,000,000 (excluding such person’s residence) or annual
income exceeding $200,000 or $300,000 jointly with his or her spouse.

 

(s)           The Subscriber, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the Offering,
and has so evaluated the merits and risks of such investment. The Subscriber has
not authorized any person or entity to act as its Purchaser Representative (as
that term is defined in Regulation D of the General Rules and Regulations under
the Securities Act) in connection with the Offering. The Subscriber is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

  

 
7

--------------------------------------------------------------------------------

 

 

4.             THE COMPANY’S Representations, Warranties and Covenants

 

The Company hereby acknowledges, agrees with and represents, warrants and
covenants to each Subscriber, as follows:

 

(a)         Organization and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. The Company is duly qualified to do business, and is in good
standing in the states required due to (a) the ownership or lease of real or
personal property for use in the operation of the Company's business or (b) the
nature of the business conducted by the Company. The Company has all requisite
power, right and authority to own, operate and lease its properties and assets,
to carry on its business as now conducted, to execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party, and to carry out the transactions contemplated hereby and thereby.
All actions on the part of the Company and its officers and directors necessary
for the authorization, execution, delivery and performance of this Agreement and
the other Transaction Documents, the consummation of the transactions
contemplated hereby and thereby, and the performance of all of the Company's
obligations under this Agreement and the other Transaction Documents have been
taken or will be taken prior to the Closing. This Agreement has been, and the
other Transaction Documents to which the Company is a party on the Closing will
be, duly executed and delivered by the Company, and this Agreement is, and each
of the other Transaction Documents to which it is a party on the Closing will
be, a legal, valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as may be limited by
bankruptcy, reorganization, insolvency, moratorium and similar laws of general
application relating to or affecting the enforcement of rights of creditors, and
except as enforceability of the obligations hereunder are subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law).

 

(b)          Issuance of Securities. The Securities to be issued to the
Subscriber pursuant to this Agreement, when issued and delivered in accordance
with the terms of this Agreement, will be duly and validly issued and will be
fully paid and non-assessable.

 

(c)          Authorization; Enforcement. The execution, delivery and performance
of this Agreement and the other Transaction Documents by the Company, and the
consummation of the transactions contemplated hereby and thereby, will not (a)
constitute a violation (with or without the giving of notice or lapse of time,
or both) of any provision of any law or any judgment, decree, order, regulation
or rule of any court, agency or other governmental authority applicable to the
Company, (b) require any consent, approval or authorization of, or declaration,
filing or registration with, any person, (c) result in a default (with or
without the giving of notice or lapse of time, or both) under, acceleration or
termination of, or the creation in any party of the right to accelerate,
terminate, modify or cancel, any agreement, lease, note or other restriction,
encumbrance, obligation or liability to which the Company is a party or by which
it is bound or to which any assets of the Company are subject, (d) result in the
creation of any lien or encumbrance upon the assets of the Company, or upon any
shares of Common Stock or other securities of the Company, (e) conflict with or
result in a breach of or constitute a default under any provision of the
certificate of incorporation or bylaws of the Company, or (f) invalidate or
adversely affect any permit, license, authorization or status used in the
conduct of the business of the Company.

 

(d)          SEC Filings. The Company is subject to, and in full compliance
with, the reporting requirements of Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The Company has made
available to each Subscriber through the EDGAR system true and complete copies
of each of the Company’s Quarterly Reports on Form 10-Q, Annual Reports on Form
10-K and Current Reports on Form 8-K (collectively, the “SEC Filings”), and all
such SEC Filings are incorporated herein by reference. The SEC Filings, when
they were filed with the SEC (or, if any amendment with respect to any such
document was filed, when such amendment was filed), complied in all material
respects with the applicable requirements of the Exchange Act and the rules and
regulations thereunder and did not, as of such date, contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. All reports and
statements required to be filed by the Company under the Exchange Act have been
filed, together with all exhibits required to be filed therewith. The Company
and each of its direct and indirect subsidiaries, if any (collectively, the
“Subsidiaries”), are engaged in all material respects only in the business
described in the SEC Filings, and the SEC Filings contain a complete and
accurate description in all material respects of the business of the Company and
the Subsidiaries.

 

(e)          No Financial Advisor. The Company acknowledges and agrees that each
Subscriber is acting solely in the capacity of an arm’s length purchaser with
respect to the Securities and the transactions contemplated hereby. The Company
further acknowledges that Subscriber is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to such
Subscriber’s purchase of the Securities. The Company further represents to each
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

(f)         Indemnification. The Company will indemnify and hold harmless each
Subscriber and, where applicable, its directors, officers, employees, agents,
advisors and shareholders, from and against any and all losses arising out of or
based upon any representation or warranty of the Company contained herein or in
any document furnished by the Company to each Subscriber in connection herewith
being untrue in any material respect or any breach or failure by the Company to
comply with any covenant or agreement made by the Company to each Subscriber in
connection therewith; provided, however, that the Company’s liability shall not
exceed such Subscriber’s Aggregate Purchase Price tendered hereunder.

 

 
8

--------------------------------------------------------------------------------

 

 

(g)          Capitalization and Additional Issuances. The authorized and
outstanding capital stock of the Company on a fully diluted basis as of the date
of this Agreement and the Closing Date (not including the Securities) are set
forth in the Company’s SEC Filings. Except as set forth in the Company’s SEC
Filings, there are no options, warrants, or rights to subscribe to, securities,
rights, understandings or obligations convertible into or exchangeable for or
giving any right to subscribe for any shares of capital stock or other equity
interest of the Company or any of its subsidiaries. The only officer, director,
employee and consultant stock option or stock incentive plan or similar plan
currently in effect or contemplated by the Company are described in the
Company’s SEC Filings. There are no outstanding agreements or preemptive or
similar rights affecting the Company's Common Stock.

 

(h)         Private Placements. Assuming the accuracy of each Subscriber’s
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Subscribers as contemplated hereby.

 

(j)          Investment Company. The Company is not, and is not an affiliate of,
and immediately after receipt of payment for the Shares will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

(k)          Shell Company Status. To the Company's knowledge, the Company is
not, and has never been, an issuer identified in Rule 144(i)(1) of the
Securities Act. The Company is, and has been for a period of at least 90 days,
subject to the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act. The Company has filed its current "Form 10 information" with the
SEC pursuant to and in accordance with applicable requirements reflecting its
status as an entity that is no longer an issuer described in Rule 144(i)(1) and
at least one (1) year has elapsed from the date that the Company filed "Form 10
information" with the SEC.

 

(l)           Litigation. Except as set forth in the SEC Filings, there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, other Governmental Entity, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company or any of its Subsidiaries, the Common Stock or
any of the Company’s or its Subsidiaries’ officers or directors which is outside
of the ordinary course of business or individually or in the aggregate material
to the Company or any of its Subsidiaries.  No director, officer or employee of
the Company or any of its subsidiaries has willfully violated 18 U.S.C. §1519 or
engaged in spoliation in reasonable anticipation of litigation.  Without
limitation of the foregoing, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries.  The SEC has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Securities Act or the Exchange Act.
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal, foreign, or other government, governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal), multi-national
organization or body; or body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature or instrumentality of any of the foregoing,
including any entity or enterprise owned or controlled by a government or a
public international organization or any of the foregoing. “Principal Market”
means any of the following markets or exchanges on which the Common Stock is
listed or quoted for trading on the date in question: the NYSE MKT, The NASDAQ
Capital Market, The NASDAQ Global Market, the Nasdaq Global Select Market, the
New York Stock Exchange, OTCQB or the OTC Bulletin Board (or any successors to
any of the foregoing).

 

(m)         Employee Relations. Neither the Company nor any of its Subsidiaries
is a party to any collective bargaining agreement or employs any member of a
union.  The Company believes that its and its Subsidiaries’ relations with their
respective employees are good.  The Company and its Subsidiaries are in
compliance with all federal, state, local and foreign laws and regulations
respecting labor, employment and employment practices and benefits, terms and
conditions of employment and wages and hours, except where failure to be in
compliance would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. “Material Adverse Effect” means
any material adverse effect on (i) the business, properties, assets,
liabilities, operations (including results thereof), condition (financial or
otherwise) or prospects of the Company or any Subsidiary, individually or taken
as a whole, (ii) the transactions contemplated hereby or in any of the other
Transaction Documents or (iii) the authority or ability of the Company or any of
its Subsidiaries to perform any of their respective obligations under any of the
Transaction Documents. 

  

 
9

--------------------------------------------------------------------------------

 

 

(n)            Tax Status. The Company and each of its Subsidiaries (i) has
timely made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has timely paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and (iii) has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company and its Subsidiaries know of no basis for any
such claim.  The Company is not operated in such a manner as to qualify as a
passive foreign investment company, as defined in Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended.

 

(o)            Indebtedness and Other Contracts. Except as set forth in the SEC
Filings, neither the Company nor any of its Subsidiaries, (i) has any
outstanding Indebtedness (as defined below), (ii) is a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of, or in default under, any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect.  For purposes of this Agreement: 
(x) “Indebtedness” of any Person means, without duplication (A) all indebtedness
for borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (including, without limitation,
“capital leases” in accordance with generally accepted accounting principles)
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the seller or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with generally accepted accounting principles,
consistently applied for the periods covered thereby, is classified as a capital
lease, (G) all indebtedness referred to in clauses (A) through (F) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any mortgage, claim, lien, tax, right
of first refusal, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental
Entity or any department or agency thereof.

 

(p)          No Undisclosed Events, Liabilities, Developments or Circumstances.
Except as set forth in the SEC Filings, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, (ii)
could have a material adverse effect on any Buyer’s investment hereunder or
(iii) would reasonably be expected to have a Material Adverse Effect.

  

 
10

--------------------------------------------------------------------------------

 

 

5.           OTHER AGREEMENTS OF THE PARTIES

 

(a)          Furnishing of Information. As long as any Subscriber owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. As long as any Subscriber owns Securities, if the Company is not
required to file reports pursuant to the Exchange Act, the Company shall prepare
and furnish to the Subscribers and make publicly available in accordance with
Rule 144(c) under the Securities Act such information as is required for the
Subscribers to sell the Securities under Rule 144. The Company further covenants
that it shall take such further action as any holder of Securities may
reasonably request, all to the extent required from time to time to enable such
person to sell such Securities without registration under the Securities Act
within the limitation of the exemptions proved by Rule 144 under the Securities
Act.

 

(b)       Shareholder Rights Plan. No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other person that any
Subscriber is an “Acquiring Person” under any shareholder rights plan or similar
plan or arrangement in effect or hereafter adopted by the Company, or that any
Subscriber could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Securities under the Transaction Documents
or under any other agreement between the Company and the Subscribers.

 

(c)           Securities Laws Disclosure; Publicity. The Company and each
Subscriber shall consult with each other in issuing any press releases with
respect to the transactions contemplated hereby, and no Subscriber shall issue
any such press release or otherwise make any such public statement without the
prior consent of the Company, with respect to any press release of any
Subscriber, which consent shall not unreasonably be withheld. Notwithstanding
the foregoing, the Company shall not publicly disclose the name of any
Subscriber, or include the name of any Subscriber in any filing with the SEC or
any regulatory agency, without the prior written consent of such Subscriber,
except to the extent such disclosure is required by law.

 

(d)           Integration. The Company shall not, and shall use its best efforts
to ensure that no affiliate of the Company shall, after the date hereof, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security that would be integrated with the offer or sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
of the Securities to the Subscribers.

 

(e)        Reservation of Securities. The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations in full under the Transaction Documents. In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations in full under the Transaction Documents, the Company
shall promptly take such actions as may be required to increase the number of
authorized shares.

  

 
11

--------------------------------------------------------------------------------

 

 

(f)          Reimbursement. If any Subscriber or any of its affiliates or any
officer, director, partner, controlling person, employee or agent of a
Subscriber or any of its affiliates (a “Related Person”) becomes involved in any
capacity in any proceeding brought by or against any person in connection with
or as a result of any misrepresentation, breach or inaccuracy of any
representation, warranty, covenant or agreement made by the Company in any
Transaction Documents, the Company will indemnify and hold harmless such
Subscriber or Related Person for its reasonable legal and other expenses
(including the costs of any investigation, preparation and travel) and for any
losses incurred in connection therewith, as such expenses or losses are
incurred, excluding only losses that result directly from such Subscribers’ or
Related Person’s gross negligence or willful misconduct. The indemnification
obligations of the Company under this paragraph shall be in addition to any
liability that the Company may otherwise have and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Subscriber and any such Related Persons. If the Company
breaches its obligations under any Transaction Document, then, in addition to
any other liabilities the Company may have under any Transaction Document or
applicable law, the Company shall pay or reimburse the Subscriber for all costs
reasonably incurred by the Subscriber in connection with enforcing its rights
under the Transaction Document (including reasonable attorneys’ fees and
expenses). Without limiting the generality of the foregoing, the Company
specifically agrees to reimburse the Subscriber for all costs of enforcing the
indemnification obligations in this paragraph. Notwithstanding anything in this
Section 5(f) to the contrary, the Company’s liability to the Subscriber
hereunder shall not exceed the Subscriber’s Aggregate Purchase Price.

 

(g)        Use of Proceeds. The Company anticipates using the gross proceeds
from the Offering for general corporate purposes, including but not limited to
legal and accounting fees and expenses incurred in the past or the future on
behalf of the Company or for which the Company is otherwise responsible by
agreement and regulatory filing fees.

 

(h)         Closings. The initial closing shall be referred to as the “Initial
Closing” and may be held upon receipt and acceptance of subscriptions prior to
January 31, 2014. The date of the Initial Closing is sometimes referred to as
the “Initial Closing Date.” Subsequent closings (each a “Subsequent Closing”)
will be held until the earlier to occur of: (i) the date on which the entire
Offering has been subscribed for and accepted by the Company, and (ii) February
28, 2014. The Offering may be extended up to March 15, 2014 (the “Final Closing”
and such date of the Final Closing, the “Final Closing Date”), without
additional notice to Subscribers. Officers, directors and affiliates of the
Company and the placement agent, if any, may purchase securities in the
Offering.

 

 

6.             INTENTIONALLY OMITTED

 

7.             CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION

 

The Company’s right to accept the subscription of the Subscriber is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription:

 

(a)          As of the Closing, no legal action, suit or proceeding shall be
pending that seeks to restrain or prohibit the transactions contemplated by this
Agreement.

 

(b)          The representations and warranties of the Company contained in this
Agreement shall have been true and correct in all material respects on the date
of this Agreement and shall be true and correct as of the Closing as if made on
the Closing Date.

 



8.

MISCELLANEOUS PROVISIONS



 

(a)         All parties hereto have been represented by counsel, and no
inference shall be drawn in favor of or against any party by virtue of the fact
that such party’s counsel was or was not the principal draftsman of this
Agreement.

 

(b)         Except as set forth in Section 5(g), each of the parties hereto
shall be responsible to pay the costs and expenses of its own legal counsel in
connection with the preparation and review of this Agreement and related
documentation.

  

 
12 

--------------------------------------------------------------------------------

 

 

(c)          Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.

 

(d)          The representations, warranties and agreement of each Subscriber
and the Company made in this Agreement shall survive the execution and delivery
of this Agreement and the delivery of the Securities.

 

(e)          Any party may send any notice, request, demand, claim or other
communication hereunder to the Subscriber at the address set forth on the
signature page of this Agreement or to the Company at its primary office
(including personal delivery, expedited courier, messenger service, fax,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other parties written notice in the manner
herein set forth.

 

(f)          Except as otherwise provided herein, this Agreement shall be
binding upon, and inure to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns. If any Subscriber is more than one person or entity, the obligation of
any Subscriber shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and its heirs, executors,
administrators, successors, legal representatives and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.

 

(g)          This Agreement is not transferable or assignable by any Subscriber.

 

(h)          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles.

 

(i)           The Company and each Subscriber hereby agree that any dispute that
may arise between them arising out of or in connection with this Agreement shall
be adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, postage prepaid, in care of the address set forth herein or
such other address as either party shall furnish in writing to the other.

 

(j)          WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(j)          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

[Signature Pages Follow]

  

 
13

--------------------------------------------------------------------------------

 

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the 21st day
of January, 2014.

 

 



50,000

  x  $0.50 for per Share      =

$25,000.00

Shares subscribed for

 

Aggregate Purchase Price



 

Manner in which Title is to be held (Please Check One):

 



1.

_X__

Individual

7.

___

Trust/Estate/Pension or Profit sharing Plan

Date Opened:________________

2.

___

Joint Tenants with Right of Survivorship

8.

___

As a Custodian for

                                                                          

Under the Uniform Gift to Minors Act of the State of

________________________________

3.

___

Community Property

9.

___

Married with Separate Property

4.

___

Tenants in Common

10.

___

Keogh

5.

___

Corporation/Partnership/ Limited Liability Company

11.

___

Tenants by the Entirety

6.

___

IRA

     



 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):

 

Account Name:

 

Account Number:

 

Representative Name:

 

Representative Phone Number:

 

Address:

 

City, State, Zip:

 

 
14

--------------------------------------------------------------------------------

 

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 15.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 16.

 

EXECUTION BY NATURAL PERSONS

 



                               Robert B.
Prag                                                                                                                           

Exact Name in Which Title is to be Held

     

Robert B. Prag                                           

Name (Please Print)  

_________________________________

Name of Additional Purchaser

     

                XXXXX                                      

Residence: Number and Street

 

_________________________________

Address of Additional Purchaser

     

                XXXXX                                      

City, State and Zip Code

 

_________________________________

City, State and Zip Code

     

                XXXXX                                      

Social Security Number

 

_________________________________

Social Security Number

     

                XXXXX                                      

Telephone Number

 

_________________________________

Telephone Number

     

                XXXXX                                      

Fax Number (if available)

 

________________________________

Fax Number (if available)

     

                XXXXX                                      

E-Mail (if available)

 

________________________________

E-Mail (if available)

     

/s/ Robert B. Prag                                      

(Signature)

 

 

________________________________

(Signature of Additional Purchaser)

 

ACCEPTED this 28th day of January, 2014, on behalf of the Company.

         

 

By:    /s/ Murray
Smith                                                                    

          Name: Murray Smith

          Title: CFO

   



 

 

 

 

 

 

 

[SIGNATURE PAGE FOR SUBSCRIPTION AGREEMENT]

 

 
15

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Escrow Agreement

  

 


--------------------------------------------------------------------------------

 

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Agreement”) is made as of [__], 2014, by and
between PAULSON CAPITAL CORP., an Oregon corporation (“Paulson”) and Sichenzia
Ross Friedman Ference LLP, with an address at 61 Broadway, New York, New York
10006 (the “Escrow Agent”). Capitalized terms used but not defined herein shall
have the meanings set forth in that certain form of Subscription Agreement,
annexed hereto as Schedule I, as amended or supplemented from time-to-time,
including all attachments, schedules and exhibits thereto (the “Subscription
Agreement”).

W I T N E S S E T H:

 

WHEREAS, Paulson desires to sell (the “Offering”) up to Six Hundred Thousand
Dollars ($600,000) of common stock, no par value per share (the Common Stock”
or, the “Shares”). It is contemplated that each Share shall be sold for $0.50
per share;

 

WHEREAS, Paulson desires to establish an escrow account with the Escrow Agent
into which it shall instruct the Subscribers to deposit and wire funds for the
payment of money made payable to the order of “Sichenzia Ross Friedman Ference
LLP, as Escrow Agent for Paulson Capital Corp.”, and Escrow Agent is willing to
accept checks, other instruments and wires for the payment of money in
accordance with the terms hereinafter set forth; and

 

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I

 

TERMS OF THE ESCROW

 

1.1         The parties hereby agree to establish an escrow account (the “Escrow
Account”) with the Escrow Agent whereby the Escrow Agent shall hold the
collected funds deposited into the Escrow Account (the “Escrow Funds”).

 

1.2         Upon the Escrow Agent’s receipt of the Escrow Funds from the
Subscribers, the Escrow Agent shall telephonically advise Paulson, or its
designated attorney or agent, of the amount of funds it has received into the
Escrow Account.

1.3          Wire transfers to the Escrow Agent shall be made as follows:

Citibank

153 East 53rd Street

23rd Floor

New York, NY 10022

A/C of Sichenzia Ross Friedman Ference LLP

A/C#:           4974921703

ABA#:           021000089

SWIFT Code:     CITIUS33

Ref:      PAULSON CAPITAL CORP.

 

 


--------------------------------------------------------------------------------

 

 

1.4      The Escrow Agent shall, upon receipt of written instructions in a form
and substance satisfactory to the Escrow Agent from Paulson and Mark Groussman,
pay the Escrow Funds in accordance with such written instructions, such payment
or payments to be made by wire transfer within one (1) business day of receipt
of such written instructions.

 

1.5         Paulson may reject or cancel any subscription in the Offering in
whole or in part. If payment for any such rejected or canceled subscription has
been delivered to the Escrow Agent, Paulson will inform the Escrow Agent and of
the rejection or cancellation, and the Escrow Agent upon receiving such notice
shall promptly return such funds to said Subscriber, but in no event prior to
those funds becoming collected and available for withdrawal.

 

ARTICLE II

 

MISCELLANEOUS

 

2.1         The Escrow Agent shall be entitled to compensation for its services
as Escrow Agent hereunder in the amount of $2,500, which compensation shall be
paid from the Escrowed Funds at the first closing of the Offering. The fee
agreed upon for the services rendered hereunder is intended as full compensation
for the Escrow Agent’s services as contemplated by this Agreement; provided,
however, that in the event that the conditions for the disbursement of funds
under this Agreement are not fulfilled, or the Escrow Agent renders any service
not contemplated in this Agreement, or there is any assignment of interest in
the subject matter of this Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or the Escrow Agent is made a party
to any litigation pertaining to this Agreement or the subject matter hereof,
then the Escrow Agent shall be compensated for such extraordinary services and
reimbursed for all costs and expenses, including reasonable attorneys’ fees and
expenses, occasioned by any such delay, controversy, litigation or event, by
Paulson and the Subscribers, who shall be severally obligated therefor. If any
amount due to the Escrow Agent hereunder is not paid within thirty (30) days of
the date due, the Escrow Agent in its sole discretion may charge interest on
such amount up to the highest rate permitted by applicable law.

 

2.2        No waiver or any breach of any covenant or provision herein contained
shall be deemed a waiver of any preceding or succeeding breach thereof, or of
any other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.

 

2.3        Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile prior to 5:30 p.m. (Eastern Time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile on a day that is not a
Business Day or later than 5:30 p.m. (Eastern Time) on any Business Day, (c) the
2nd Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. As used herein, “Business Day” shall
mean any day other than Saturday, Sunday or other day on which commercial banks
in the City of New York are authorized or required by law to remain closed.

 

 
2

--------------------------------------------------------------------------------

 

 

2.4         This Escrow Agreement shall be binding upon and shall inure to the
benefit of the permitted successors and permitted assigns of the parties hereto.

 

2.5         This Escrow Agreement is the final expression of, and contains the
entire agreement between, the parties with respect to the subject matter hereof
and supersedes all prior understandings with respect thereto. This Escrow
Agreement may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by its agent duly authorized in writing or as otherwise
expressly permitted herein.

 

2.6         Whenever required by the context of this Escrow Agreement, the
singular shall include the plural and masculine shall include the feminine. This
Escrow Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if all parties had prepared the same.

 

2.7         The parties hereto expressly agree that this Escrow Agreement shall
be governed by, interpreted under and construed and enforced in accordance with
the laws of the State of New York. Any action to enforce, arising out of, or
relating in any way to, any provisions of this Escrow Agreement shall only be
brought in a state or Federal court sitting in New York City.

 

2.8          The Escrow Agent’s duties hereunder may be altered, amended,
modified or revoked only by a writing signed by the parties hereto.

 

2.9          The Escrow Agent shall be obligated only for the performance of
such duties as are specifically set forth herein and may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed by the Escrow Agent to be genuine and to have been signed or presented
by the proper party or parties. The Escrow Agent shall not be personally liable
for any act the Escrow Agent may do or omit to do hereunder as the Escrow Agent
while acting in good faith and in the absence of gross negligence, fraud and
willful misconduct.

 

2.10        The Escrow Agent is hereby expressly authorized to disregard any and
all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

 

2.11        The Escrow Agent shall not be liable in any respect on account of
the identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Subscription Agreement or any documents or
papers deposited or called for thereunder in the absence of gross negligence,
fraud and willful misconduct.

 

 
3

--------------------------------------------------------------------------------

 

 

2.12         The Escrow Agent shall be entitled to employ such legal counsel and
other experts as the Escrow Agent may deem necessary properly to advise the
Escrow Agent in connection with the Escrow Agent’s duties hereunder, may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation; provided that the costs of such compensation shall be borne by the
Escrow Agent.

 

2.13         The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by giving written notice to Paulson.
In the event of any such resignation, Paulson shall appoint a successor escrow
agent and the Escrow Agent shall deliver to such successor escrow agent any
Escrow Funds held by the Escrow Agent.

 

2.14         If the Escrow Agent reasonably requires other or further
instruments in connection with this Escrow Agreement or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

 

2.15         It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the documents
(if any) or the Escrow Funds held by the Escrow Agent hereunder, the Escrow
Agent is authorized and directed in the Escrow Agent’s sole discretion (i) to
retain in the Escrow Agent’s possession without liability to anyone all or any
part of said documents or the Escrow Funds until such disputes shall have been
settled either by mutual written agreement of the parties concerned by a final
order, decree or judgment or a court of competent jurisdiction after the time
for appeal has expired and no appeal has been perfected, but the Escrow Agent
shall be under no duty whatsoever to institute or defend any such proceedings or
(ii) to deliver the Escrow Funds and any other property and documents held by
the Escrow Agent hereunder to a state or Federal court having competent subject
matter jurisdiction and located in the City of New York in accordance with the
applicable procedure therefore.

 

2.16         Paulson and the Subscribers (together with and on behalf of their
respective affiliates) agree jointly and severally to indemnify and hold
harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses in any
way arising from or relating to the duties or performance of the Escrow Agent
hereunder or the transactions contemplated hereby or by the Subscription
Agreement, the related transaction documents, and any and all matters concerning
Paulson relating to such Subscribers or affiliates, other than any such claim,
liability, cost or expense to the extent the same shall have been determined by
final, unappealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, fraud or willful misconduct of the Escrow
Agent.

 

 
4

--------------------------------------------------------------------------------

 
 

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
date first written above.

 

 



 PAULSON CAPITAL CORP.

 

 

By:__________________________________________

      Name:

      Title:

 

 

ESCROW AGENT:

 

SICHENZIA ROSS FRIEDMAN FERENCE LLP

 

 

By:__________________________________________

     Name:

     Title:

 

 

AGREED AND ACCEPTED:

SUBSCRIBER:

 

 

By:__________________________________________

     Name:

     Title:



 

 

 

5 



